I concur in the conclusion reached that this case should be reversed, and remanded, but desire to express an opinion as to the law on a phase of this case raised by the evidence, viz.: If there was an agreement between the father of the claimant and his grandfather that in consideration of the grandfather's stallion serving the father's mare, the colt, if any, should be the property of the claimant, this was a valid contract, and upon the colt's being foaled could have teen enforced against the father; and if the father recognized such contract when the colt was foaled, it, at the instant of its coming into being, became the property of his son, and was never the property of the father, and consequently article 3698 would have no application. The father in such case, would hold as trustee for the son, both the colt and the mule for which it was traded, if the son ratified the trade, which it appears he did do by his guardian ad litem claiming the mule in this suit.